ON MOTION
BRYSON, Circuit Judge.
ORDER
John H. Golden’s submission is treated as a motion to voluntarily dismiss his petition for review.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted. If Golden wishes to have his petition for review reinstated, he should so notify the court within 30 days.*
(2) Each side shall bear its own costs.

 In order to proceed with this petition for review, Golden is required to (1) pay the $100 filing fee or file a motion for leave to proceed in forma pauperis, and (2) file an informal brief.